IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SOHAIL KHAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1635

FLORIDA DEPARTMENT OF
BUSINESS AND
PROFESSIONAL
REGULATION,
CONSTRUCTION INDUSTRY
LICENSING BOARD,

      Appellee.


_____________________________/

Opinion filed February 2, 2017.

An appeal from the Department of Business and Professional Regulation.

Sohail Khan, pro se, Appellant.

Jason L. Maine, General Counsel; Marisa G. Button, Chief Appellate Counsel, and
Chevonne T. Christian, Assistant General Counsel, Department of Business and
Professional Regulation, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.